             Case 5:21-cv-00673-D Document 15 Filed 08/31/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

GLEN FOLSOM,                                      )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )   Case No. CIV-21-673-D
                                                  )
STATE OF OKLAHOMA, et al.,                        )
                                                  )
                Defendants.                       )

                                            ORDER

          This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Amanda Maxfield Green pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C).       Judge Green recommends the dismissal of this prisoner civil

rights case based on Plaintiff’s failure to comply with a prior order to cure specific

deficiencies, namely, to complete a proper form of complaint and either to pay the filing

fee or submit a motion to proceed in forma pauperis.

          The case file shows no timely objection or request for an extension of time, even

though Plaintiff was expressly informed of his right to object, the procedure for doing so,

and the firm waiver rule. Instead, within the time period for filing an objection, Plaintiff

has filed a pro se Motion [Doc. No. 13] requesting the assistance of counsel based on

allegations that he has been denied access to the law library and legal resources at his place

of confinement. 1     Even liberally construed, the Motion does not address the R&R or


      1
        The Court must liberally construe a pro se litigant’s filings but cannot act as his advocate.
See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008); Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991).
          Case 5:21-cv-00673-D Document 15 Filed 08/31/21 Page 2 of 3




Plaintiff’s noncompliance with the Order to Cure Deficiencies [Doc. No. 7]. The Motion

is similar to ones filed earlier in the case [Doc. Nos. 1, 10] and does not correct the

problems identified by Judge Green that prevent this case from moving forward.

       Further, consistent with directions in the Order, the Clerk mailed the necessary

forms to Plaintiff, but instead of complying with Judge Green’s instructions, Plaintiff

refiled a document [Doc. No. 10] that is similar to the initiating one [Doc. No. 1] (which

was deficient) and commenced four other civil rights cases.    See Folsom v. Whitten, Case

No. CIV-21-783-D (W.D. Okla. Aug. 9, 2021); Folsom v. IRS, Case No. CIV-21-789-D

(W.D. Okla. Aug. 10, 2021); Folsom v. Walker, Case No. CIV-21-790-D (W.D. Okla.

Aug. 10, 2021); Folsom v. Pottawatomie Cnty. Ct., Case No. CIV-21-791-D (W.D. Okla.

Aug. 10, 2021).    Thus, the Court finds no basis to conclude that Plaintiff has been

prevented from complying with the Order to Cure Deficiencies or from filing an objection

to the R&R. Rather, it appears that Plaintiff has simply chosen not to prosecute this case

in a proper manner.

       For all of these reasons, the Court finds that Plaintiff has waived further review of

the issues addressed in the Report. See Moore v. United States, 950 F.2d 656, 659 (10th

Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996).

Further, for the reasons explained by Judge Green, the Court finds that this action should

be dismissed without prejudice.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 11]

is ADOPTED.       This action is DISMISSED without prejudice to a future filing.          A

separate judgment of dismissal shall be entered.


                                             2
   Case 5:21-cv-00673-D Document 15 Filed 08/31/21 Page 3 of 3




IT IS SO ORDERED this 31st day of August, 2021.




                                   TIMOTHY D. DeGIUSTI
                                   Chief United States District Judge




                                  3
